The primary reason for allowance is that the cited prior art does not disclose: a method of preparing a sizing additive that includes combining a lignin oil and an aqueous solution of gelatinized cationic polysaccharide to obtain a lignin/polysaccharide blend in a ratio of 1:0.5-2 (claim 1); a method of producing hydrophobic paper that includes adding a sizing boost additive of claim 1 and a hydrophobization agent     (claim 9); a hydrophobic paper that includes a sizing boost additive of claim 1 and a hydrophobization agent (claim 16). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748